Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.

Response to Amendment
Applicant’s Remarks filed 11/18/2021 have been considered by the Examiner.
Claims 1, 9, and 16 are amended. No claims are newly added or canceled. Claims 1-4, 6-11, 13-17, and 19-23 are pending in the present application and an action on the merits follows.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-3, 5-7, 9-10, 12-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ober (U.S. Patent Application Publication No. 20160019365) in view of Tari (U.S. Patent Application Publication No. 20160147954), Buhrmann (U.S. Patent Application Publication No. 20160232160), and Schmidt (U.S. Patent Application Publication No. 20130332182).
Regarding claim 1, Ober teaches an imaging related clinical context apparatus comprising: 
a memory to store instructions and data [P 89-92]; and 
at least one processor to at least [P 89-92]: 
analyze the plurality of documents to identify a subset of relevant documents in the plurality of documents by [P 20, 25] (Ober teaches analyzing medical documents and identifying those containing key clinical concepts, which are interpreted as relevant documents): 
applying natural language processing to identify terms in the plurality of documents, a subset of the identified terms forming tagged concepts [P 20, 26] (Ober teaches applying natural language processing to medical documents and finding quantitative indications of clinical concepts, the indicated clinical concepts being interpreted as tagged concepts); 
modifying the subset of relevant documents by adding an emphasis to the tagged concepts found in the subset of relevant documents and the additional clinical data [P 26, 122] (Ober teaches highlighting or labeling the indicated clinical concepts, which is interpreted as adding an emphasis); and Page 2 of 11PATENT Docket No. 324175-US-2 
output the subset of relevant documents including emphasized tagged concepts [Fig. 15-16, P 121-122] (Ober teaches outputting the patient and corresponding documents for display, including highlighted clinical concepts, which are interpreted as emphasized tagged concepts).
Ober may not explicitly teach:
execute a scheduler to perform a prefetch operation for clinical data located in a plurality of documents residing in one or more connected systems; and 
constructing a data structure of the tagged concepts; 
processing the identified terms using a machine learning model with respect to a relevancy criterion for an examination to select the subset of relevant documents, 
the machine learning model trained using at least radiologist usage patterns and keywords and deployed with the at least one processor to leverage the data structure of the tagged concepts to process the identified terms to select the subset of relevant documents; 
identify, retrieve, and process, using the machine learning model, additional clinical data entered after the prefetch operation; 
However, Tari teaches:
execute a scheduler to perform a prefetch operation for clinical data located in a plurality of documents residing in one or more connected systems [P 96] (Tari teaches prefetching studies from a variety of data sources); and 
constructing a data structure of the tagged concepts [P 24, 107] (Tari teaches structuring retrieved data, which is interpreted as corresponding to the tagged concepts taught above); 
processing the identified terms using a machine learning model with respect to a relevancy criterion for an examination to select the subset of relevant documents [P 24-26, 89, 93] (Tari teaches applying machine learning relevancy algorithms to clinical events, including radiology reports, to determine data relevant to a certain clinical situation), 
the machine learning model trained using at least radiologist usage patterns and keywords and deployed with the at least one processor to leverage the data structure of the tagged concepts to process the identified terms to select the subset of relevant documents [P 24, 74-78, 92-93, 113, 114] (Tari teaches training the machine learning system with usage patterns (radiologist usage patterns, which are ; 
identify, retrieve, and process, using the machine learning model, additional clinical data entered after the prefetch operation [P 88] (Tari teaches that the process outlined in fig. 5 and P 80-88 may be executed repeatedly and may continue to update over time via additional clinical data, and thus teaches identifying, retrieving, and processing, using the machine learning model, additional data entered after the prefetch); 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include Apparatus and methods to recommend medical information as taught by Tari with Classifying medical records for identification of clinical concepts taught by Ober with the motivation of providing contextual diagnosis decision support thereby facilitating improved diagnosis [Tari, P 93].
Ober and Tarri may not explicitly teach:
executing a gap analysis to 
However, Buhrmann teaches:
executing a gap analysis to [P 163] (Buhrmann teaches executing a gap analysis on documents to determine relatedness)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Buhrmann with teachings of Ober and Tarri since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the gap analysis of the secondary reference(s) for the analysis of the 
Ober, Tarri, and Buhrmann may not explicitly teach:
wherein the additional clinical data indicates an environmental context for the examination, the environmental context comprising an inpatient, an outpatient, or an emergency department (ED) context, and a disease category representing a trauma category, a neoplasm category, or a metabolic category
However, Schmidt teaches:
wherein the additional clinical data indicates an environmental context for the examination, the environmental context comprising an inpatient, an outpatient, or an emergency department (ED) context, and a disease category representing a trauma category, a neoplasm category, or a metabolic category [P 37] (Schmidt teaches processing data including a metabolic control category, which is interpreted as a metabolic category, as well emergency room visits, which is interpreted as environmental context data)
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Evidence-based personalized diabetes self-care system and method as taught by Schmidt with the apparatus taught by Ober, Tari, and Buhrmann with the motivation of performing data analysis based on disease categories and environmental contexts thereby ensuring the corresponding output is more relevant to the data and patient.
Regarding claim 2, Ober, Tari, Buhrmann, and Schmidt teach the apparatus of claim 1, further including a communication interface to receive the plurality of documents from a plurality of data sources [P 50-53] (Tari teaches an interface unit, which is interpreted as a communication interface, for facilitating communication between the data center of the system and a HIS, RIS, and/or PACS, which are interpreted as data sources).  

Regarding claim 3, Ober, Tari, Buhrmann, and Schmidt teach the apparatus of claim 1, wherein the relevancy criterion includes at least one of a body part, a modality, or a reason for the examination [P 96-97, 101] (Tari teaches mining reports and determining relevancy based on criteria such as reasons for exam, body part, and modality).  
Obviousness for combining the teachings of Ober, Tari, Buhrmann, and Schmidt is discussed above for claim 1 and is incorporated herein.
Regarding claim 6, Ober, Tari, Buhrmann, and Schmidt teach the apparatus of claim 1, wherein the at least one processor is to output the subset of relevant documents by displaying the subset of relevant documents using a user interface for interaction [Fig. 15-16, P 121-122] (Ober teaches outputting the patient and corresponding documents for display at a user interface, including highlighted clinical concepts, which are interpreted as emphasized tagged concepts).  
Regarding claim 7, Ober, Tari, Buhrmann, and Schmidt teach the apparatus of claim 6, wherein the interaction includes updating the tagged concepts and emphasis of the tagged concepts in the subset of documents based on a term input using the user interface [P 113, 117, 121-123] (Ober teaches a user interface allowing users to search documents for certain criteria and outputting documents with highlighted criteria; Ober also teaches that users may update their search criteria at any time).  
Regarding claim 9, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
Regarding claim 10, the claim is analogous to claim 3, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3. 
Regarding claim 13, the claim is analogous to claim 6, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6. 
Regarding claim 14, the claim is analogous to claim 7, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7. 
Regarding claim 16, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.  
Regarding claim 17, the claim is analogous to claim 3, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3. 
Regarding claim 19, the claim is analogous to claim 6, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.
Regarding claim 20, the claim is analogous to claim 7, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7.  
Regarding claim 21, Ober, Tari, Buhrmann, and Schmidt teach the apparatus of claim 1, further including a data source listener to listen for a data event to trigger the analysis of the plurality of documents [P 80, 112] (Tari teaches a data source listener that detects receipt of a data event and provides the data to a queue which triggers processing).  
Obviousness for combining the teachings of Ober, Tari, Buhrmann, and Schmidt is discussed above for claim 1 and is incorporated herein.
Regarding claim 22, Ober, Tari, Buhrmann, and Schmidt tech the apparatus of claim 21, further including a data consumer to process the data event for the analysis of the plurality of documents [P 80-82] (Tari teaches a data event consumer for processing the data event).  
Obviousness for combining the teachings of Ober, Tari, Buhrmann, and Schmidt is discussed above for claim 1 and is incorporated herein.
Regarding claim 23, Ober, Tari, Buhrmann, and Schmidt teach the apparatus of claim 1, comprising identifying domain model information indicating one or more entities and at least one relationship between the one or more entities [P 27, 89, Fig. 6] (Tari teaches a domain model for filtering such that only points by users relevant to a clinical situation are provided), 
wherein the domain model information comprises a social history, a family history, a surgical history, or a combination thereof [P 27] (Ober teaches data including family and social history), and 
wherein the machine learning model is adapted based on a user model defined for each of the one or more entities [P 26, 64, 89, Fig. 6] (Tari teaches that the relevancy algorithm, which is a machine learning algorithm, utilizes the domain model and a user model to determine relevancy).
Obviousness for combining the teachings of Ober, Tari, Buhrmann, and Schmidt is discussed above for claim 1 and is incorporated herein.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ober (U.S. Patent Application Publication No. 20160019365), Tari (U.S. Patent Application Publication No. 20160147954), Buhrmann (U.S. Patent Application Publication No. 20160232160), and Schmidt (U.S. Patent Application Publication No. 20130332182) as applied to claim 1 above, and further in view of Cohen (U.S. Patent Application Publication No. 20180068083).
Regarding claim 4, Ober, Tari, Buhrmann, and Schmidt may not explicitly teach the apparatus of claim 1, wherein the machine learning model includes a deep learning network model.  
However, Cohen teaches the apparatus of claim 1, wherein the machine learning model includes a deep learning network model [P 61, 203, 241-243] (Cohen teaches identifying relevant data using a neural network, and that the neural network may be a deep learning neural network).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Cohen with teachings of Ober, Tari, Buhrmann, and Schmidt since it would be obvious to incorporate the given features of deep learning with the teaching of Ober, Tari, Buhrmann, and Schmidt given the finite number of possible machine learning 
Regarding claim 11, the claim is analogous to claim 4, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4. 

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ober (U.S. Patent Application Publication No. 20160019365), Tari (U.S. Patent Application Publication No. 20160147954), Buhrmann (U.S. Patent Application Publication No. 20160232160), and Schmidt (U.S. Patent Application Publication No. 20130332182) as applied to claim 1 above, and further in view of Chu (U.S. Patent Application Publication No. 20080253693).
Regarding claim 8, Ober, Tari, Buhrmann, and Schmidt may not explicitly teach the apparatus of claim 1, further including a scheduler to retrieve the examination and trigger the analysis of the plurality of documents by looking ahead to a next schedule of examinations.
However, Chu teaches the apparatus of claim 1, further including a scheduler to retrieve the examination and trigger the analysis of the plurality of documents by looking ahead to a next schedule of examinations [P 31, 40] (Chu teaches a pre-fetching engine, which is interpreted as a scheduler, for querying and fetching imaging information for patients that are scheduled for an exam the next data, which is interpreted as retrieving and analyzing by looking ahead to a next schedule of examinations).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Method and system for pre-fetching relevant imaging information from multiple 
Regarding claim 15, the claim is analogous to claim 8, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 8. 



Response to Arguments
Applicant’s Remarks filed 11/18/2021 have been fully considered by the Examiner. Arguments will be responded to herein below in the order in which they appear in the Remarks filed 11/18/2021.

35 USC 112(a) Remarks
1.	Regarding Applicant’s 35 USC 112(a) remarks [Applicant Remarks Pg. 9], in light of the present amendments these rejections have been withdrawn.

35 USC 103 Remarks
2.	Regarding Applicant’s remarks addressing 35 USC 103 rejections in light of the present amendments [Applicant Remarks Pg. 10-12], Examiner respectfully submits that independent claims 1, 9, and 16 are now rejected under 35 USC 103 over Ober in view of Tari, Buhrmann, and newly referenced Schmidt (U.S. Patent Application Publication No. 20130332182). Specifically, Examiner relies on Schmidt to teach the newly added limitation related to analyzing data based on environmental context information and a disease category wherein the category is trauma, neoplasm, or metabolic [P 37]. Thus, it is respectfully submitted that the combination of Ober, Tari, Buhrmann, and Schmidt teaches the entirety of the independent claims.
3.	Regarding Applicant's 35 USC 103 remarks that Buhrmann fails to teach "executing a gap analysis to identify, retrieve, and process, using the machine learning model, additional clinical data..." [Applicant Remarks Pg. 11], Examiner respectfully remind Applicant that the claims are rejected under 35 USC 103 over a combination of references, not under 35 USC 102 over a single reference. It is the combination of references that teaches the claim as a whole. Buhrmann was merely relied on to teach gap analysis as an analysis technique. The rest of the above-mentioned limitation it taught by Tari, which teaches using a machine learning model to identify, retrieve, and process additional clinical data [P 88]. 
	It is for at least the reasons discussed above that claims 1, 9, and 16, as well as their corresponding dependent claims, remain rejected under 35 USC 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chu (U.S. Patent Application Publication No. 20080253693) teaches methods and systems for pre-fetching imaging studies relevant to a patient.
McNair (U.S. Patent Application Publication No. 20150193583) teaches methods and systems for clinical decision support by providing contextual patient information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/R.F.D./Examiner, Art Unit 3626            

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626